Citation Nr: 0606551	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
coronary artery disease, status post myocardial infarction 
and artery bypass graft with elevated cholesterol and 
triglyceride levels and history of hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1966 to June 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  

The Board remanded the case for additional development in 
December 2003.  The case subsequently came under the 
jurisdiction of the RO in St. Petersburg, Florida.  The 
requested development has since been completed, and the case 
is now ready for appellate review.


FINDINGS OF FACT

The veteran's coronary artery disease, status post myocardial 
infarction and artery bypass graft with elevated cholesterol 
and triglyceride levels and history of hypertension is 
manifested by a workload of greater than 5 MET's, a left 
ejection fraction of at least 52%, and no evidence of 
congestive heart failure.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
coronary artery disease, status post myocardial infarction 
and artery bypass graft with elevated cholesterol and 
triglyceride levels and history of hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  See 
38 U.S.C.A. § 5103A.  In Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in March 2002, May 2004, 
September 2004 and December 2004 provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
of December 2004 from the RO specifically advised him that he 
should submit any evidence in his possession that pertained 
to his claim.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided in March 2002 
which was prior to the adjudication of his claim.  He was 
given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded a VA examination.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has declined a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 30 percent for his service-
connected heart disorder.  He asserts that subsequent to the 
time when the 30 percent initial rating was previously 
assigned, his heart problems have increased in severity and 
he suffered a myocardial infarction and blockage of arteries.  

Diagnostic Code 7005 provides that a 30 percent evaluation is 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104 (2005).

The Board also notes that under Diagnostic code 7006, a 100 
percent rating may be assigned during and for three months 
following myocardial infarction documented by laboratory 
tests.  Thereafter, the disorder is rated based on the same 
criteria as set forth in Diagnostic Code 7005.  The Board 
notes that the RO already granted a 100 percent rating for a 
period of three months effective from November 9, 2000, to 
April 1, 2001.  Therefore, that provision is not at issue in 
this appeal.  

The veteran requested a claim for an increased rating in 
October 2001.  The report of a heart examination conducted by 
the VA in April 2002 reflects that the veteran gave a history 
of having shortness of breath while running in 1990, and 
starting to have pains and cramps in the left forearm.  A 
catheterization procedure showed an 80 percent blockage, and 
he had bypass graft of two arteries in 1990.  He subsequently 
returned to duty, but retired in 1992.  He reported that he 
was being cared for by a cardiologist, and saw him every two 
years.  One year earlier, he had a stress test and an 
echocardiogram that showed a myocardial infarction in the 
past.  Catheterization showed a vein graft had completely 
closed and he was having no symptoms.  Another artery was 50 
to 60 percent blocked.  He reported that he would have to get 
a stent put in if he got worse.  He took Altase for his 
hypertension, Zocor for cholesterol, and took vitamins and 
one aspirin a day.  He reported that he occasionally got 
dizziness, but no syncope.  He had no angina, but got short 
of breath exercising.  He reportedly did get tired easily.  
He had a myocardial infarction in the past according to his 
EKG's.  He had never had congestive heart failure.  He had 
had two bypass procedures.  He did have hypertension.  His 
present METS level was 10 to 15.  He exercised, hiked, mowed 
grass, used a chain saw, and wanted to start running soon.  
He walked two hours a day.  He worked as an executive.  He 
had lost no time from work in the past year.  

On physical examination, the veteran was well developed, well 
nourished, and in no acute distress.  He was mentally alert.  
He was six feet tall and weighed 226 pounds.  His seated 
blood pressure was 140/86, pulse was 61, respirations were 
16.  Standing blood pressure was 116/66, pulse was 69, and 
respirations were 16.  His blood pressure lying down was 
140/78, pulse was 69, and respirations were 12.  His neck was 
normal with no bruits.  His heart was normal, lungs were 
clear, and abdominal examination was normal.  He had no 
swelling in his feet or ankles.  An EKG showed a first degree 
AV block, old inferior infarct.  Chem-7 and Chem-12 were 
entirely normal except glucose was slightly elevated at 131 
compared to a normal range of 70-110.  A chest X-ray was 
normal.  The diagnosis was hypertensive arteriosclerotic 
cardiovascular disease with status post MI and bypass times 
two.

A note from Dr. Thomas Nygard dated in April 2002 confirmed 
that an EKG which had been conducted in November 2000 
revealed inferior Q waves, and that an echo confirmed that 
the veteran had had a silent MI.  A copy of test results 
dated in December 2000 indicates that the veteran had an 
ejection fraction of 52 percent.  A record dated in November 
2000 indicated that on the stress echo test the veteran went 
to 10 METS without chest pain.  It was noted that the EKG and 
echo indicated that the veteran had had an interim inferior 
myocardial infarction since 1998.  However, it was further 
stated that the date of the event could not be located on the 
basis of his history.  

The report of a stress test conducted in May 2004 reflects 
that the veteran achieved 12.5 METS.  He reportedly had no 
chest pain.  He had a normal blood pressure response to 
exercise.  Another procedure report dated in May 2004 
indicates that following a myocardial perfusion imaging scan 
using rest/stress exercise protocol, the impression was (1) 
myocardial perfusion images show a moderate inferior scar.  
No ischemia. (2) Gates stress images showed normal LV size 
(EDV=96cc) and EF=52%.  Inferior wall motion abnormalities 
were noted.  

The report of a cardiac examination conducted by the VA in 
September 2005 reflects that the examiner reviewed the claims 
file, and recorded the veteran's history.  He complained of 
progressive dyspnea on exertion.  He also reported that he 
had occasional dizziness on standing up or overexertion.  On 
examination, he had a midline sternal scar and a scar in the 
medial aspect of the left leg.  On examination, the veteran's 
pulse was 72 and regular with good volume.  His heart sounds 
were regular with no murmurs and no gross cardiomegaly.  METS 
were estimated as 4 to 5.  There was no peripheral edema.  It 
was noted that the veteran was scheduled for a chest X-ray 
and stress test.  The diagnoses were (1) coronary artery 
disease, status post silent myocardial infarction, status 
post coronary artery bypass graft; (2) hypertensive 
arteriosclerotic cardiovascular disease; (3) hyperlipidemia; 
and (4) status post degenerative disc disease of the 
lumbosacral spine.  The examiner noted that the veteran's 
activities of daily living were normal, but that he no longer 
participated in any running, jumping, handball, or racquet 
ball that he previously enjoyed.  The veteran stated that he 
was less active than before, but still rode his bicycle on a 
regular basis, did his yard work, housework, shopping, and 
had no problems with driving.  

An X-ray of the veteran's chest taken by the VA in September 
2005 was interpreted as showing that the veteran was (1) 
status post CABG as described; and (2) heart and lungs were 
unremarkable.

The report of a stress test conducted by the VA in September 
2005 reflects that the veteran achieved a max work level of 
10 METS.  It was noted that he had very good exercise 
tolerance.  He had no chest pain, but mild to moderate 
dyspnea.  

In this case, the evidence does not show that the veteran has 
had symptoms and lower metabolic equivalents that would 
support a schedular rating higher than 30 percent at any time 
during the pendency of the current claim or during the year 
preceding such claim.  The Board finds, on the best available 
evidence, that the veteran's service connected coronary 
artery disease is manifested by a workload of greater than 5 
MET's, a left ejection fraction of at least 52%, and no 
evidence of congestive heart failure.  Although the VA 
examiner in September 2005 estimated the veteran's METS level 
as being 4 to 5, actual testing has repeatedly shown the 
level to be 10 or higher.  Accordingly, the Board concludes 
that the criteria for a rating in excess of 30 percent for 
coronary artery disease with arteriosclerosis, status post 
coronary artery bypass graft, have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2005).


ORDER

Entitlement to a disability rating higher than 30 percent for 
coronary artery disease, status post myocardial infarction 
and artery bypass graft with elevated cholesterol and 
triglyceride levels and history of hypertension is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


